Citation Nr: 1602845	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-14 267	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to radiation exposure and asbestos exposure.

2.  Entitlement to service connection for hypertension, to include as due to radiation exposure and asbestos exposure.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to radiation exposure and asbestos exposure.

4.  Entitlement to service connection for an aneurysm, to include as due to radiation exposure and asbestos exposure.

5.  Entitlement to service connection for an esophageal disability, to include as due to radiation exposure and asbestos exposure.

6.  Entitlement to service connection for a liver disability, to include as due to radiation exposure and asbestos exposure.

7.  Entitlement to service connection for pancreatitis, to include as due to radiation exposure and asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 1954. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in December 2015.  A transcript of that proceeding has been associated with the claims file.

The Board notes that the Veteran's claims were originally denied in a July 2009 rating decision.  However, within one year of that decision the Veteran submitted additional lay statements and medical evidence in July 2009 and August 2009.  The Veteran's claim was readjudicated the claim in an October 2009 rating decision, which confirmed and continued the previous denials.  In July 2010, within one year of the October 2009 rating decision, the Veteran again submitted new and material evidence in the form of treatise evidence regarding the medical effects of radiation exposure.  The claims were readjudicated in a May 2012 rating decision, which confirmed and continued the previous denials.  The Veteran timely appealed.  

The Board notes that under 38 C.F.R. § 3.156(b) (2015), new and material evidence received prior to the expiration of the appeal period must be considered as having been filed in connection with the claim, which was pending at the beginning of the appeal period.  Accordingly, the new and material evidence received within the applicable appeal periods for the July 2009 rating decision and October 2009 rating decision prevented those rating decisions from becoming final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that new and material received within the appeal period will prevent a rating decision from becoming final under 38 C.F.R. § 3.159(b) (2015)).  Accordingly, there has been no final rating decision denying the Veteran's claims and his current appeal relates back to his original claim for service connection.  38 C.F.R. § 3.156(b) (2015).  Consequently, even though the RO adjudicated whether new and material evidence had been received, prior to turning to the merits of the claims, in light of 38 C.F.R. § 3.156(b) (2015) and the procedural history discussed above, the Board has re-characterized the matters on appeal as shown above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his December 2015 hearing, the Veteran asserted that his claims for service connection were to include as secondary to asbestos exposure.  In asbestos-related claims, VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service or, post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  See VAOPGCPREC 4-2000 (April 13, 2000), published at 65 Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (finding that VA must follow development procedures specifically applicable to asbestos-related claims).  To date, the requisite development pertaining to asbestos cases has not been performed.  Specifically, the Veteran's military personnel records that have been obtained appear to have been submitted by the Veteran and are limited to his acceptance into the military, achievement certificates, and his discharge.  They do not relate to in-service duties or his potential exposure to asbestos.  Accordingly, on remand all available service personnel records must be obtained and the Veteran's asbestos claims must be developed and readjudicated in accordance with the appropriate procedures.

With regard to the Veteran's claims as secondary to his exposure to ionizing radiation, the Board finds that additional development is warranted.  

In August 2009 and October 2011, the Veteran submitted a personalized radiation exposure history from the Department of Energy National Nuclear Security Administration.  In March 2009, the Veteran submitted various dose estimates he asserted were calculated by Dr. Edward Radford who was the United States Air Force radiological health officer for atomic bomb tests.  These doses estimate differ from the one prepared by the Defense Threat Reduction Agency (DTRA).  As the dose estimate reports submitted from the Veteran are from credible sources and are materially different from the one prepared by the DTRA, the claim must be referred to an independent expert for a separate radiation dose estimate.  See 38 C.F.R. 3.311(a)(3) (2015). 

Additionally, the Veteran's claim was submitted to the Under Secretary for Benefits and an advisory opinion was received in February 2012.  However, that opinion did not address the Veteran's coronary artery disease, aortic aneurysm, esophageal disorder, liver disorder, or pancreatitis.  While these disabilities are not on the list of radiogenic diseases under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2015), the Veteran submitted treatise evidence and a letter from Dr. Grubb suggesting that exposure to radiation can result in medical effects other than cancer, which include aortic aneurysm, heart disease, and various digestive diseases.  As the Veteran has submitted medical and scientific evidence that these conditions may be related to radiation exposure, VA must adjudicate these claims under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(4) (2015).  Accordingly, referral to the Under Secretary for Benefits to obtain an advisory opinion regarding these claims is warranted. 

The Board finds that there are outstanding private treatment records.  In March 2009, the Veteran submitted VA 21-4142s authorizing VA to obtain private treatment records from Dr. Majid, Dr. Grubb, Dr. Gustason, Dr. Hubbart, Dr. Edwards, Dr. Rebsman, and Dr. Christensen.  To date, VA has not requested any of these records from the named providers.  While excerpts from some but not all of these treatment providers, to include Dr. Majid and Dr. Grubb, are associated with the claims file, records from many of the providers are not of record and those that are do not appear complete.  Additionally, an April 2012 treatment record from Saint Francis Hospital indicated that the Veteran was a patient of Dr. Hood and Dr. Halsell.  Records from these providers are not of record.  Accordingly, on remand VA must make reasonable efforts to obtain all relevant outstanding private treatment records. 

Further, the record contains a May 1982 letter from the Social Security Administration (SSA) indicating the Veteran's disability benefits were being terminated since the medical evidence demonstrated that he was able to resume gainful employment effective May 1982.  The basis of the Veteran's prior SSA disability benefits is unclear.  Accordingly, on remand VA should obtain any available SSA records pertaining to the Veteran's SSA disability benefits.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of any outstanding service records and personnel records.  All efforts to obtain these records must be documented in the claims file.  In the event that it is determined that the records are unavailable, a formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be made and the Veteran must be provided appropriate notice under 38 C.F.R. § 3.159(e) (2015).

2.  Contact the Veteran and request that he submit a properly executed VA form 21-4142 for all private care providers related to his disabilities on appeal, to include Dr. Majid, Dr. Grubb, Dr. Gustason, Dr. Hubbart, Dr. Edwards, Dr. Rebsman, and Dr. Christensen.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.

If private records are identified, but not obtained, the RO should notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claim may be readjudicated.

3.  Obtain from the SSA all the records related to the Veteran's claim for SSA disability benefits including a copy of any decision made.

4.  Take appropriate action to develop evidence regarding whether the Veteran was exposed to asbestos during service, to specifically include seeking information as to whether any of his duties involved working with or near asbestos.  Such development should include a determination regarding the extent to which any of his duties would have exposed him to asbestos.

5.  Refer the Veteran's claim to an appropriate independent expert for a separate radiation dose estimate, to reconcile the conflicting dose estimates of record. 

6.  Thereafter, refer the case to VA's Under Secretary for Benefits in order to obtain an advisory opinion from VA's Under Secretary for Health in accordance with 38 C.F.R. § 3.311(c) (2015).  Arrange for the VA Chief Public Health and Environmental Hazards Officer, or any other appropriate VA official, to review the claims file and provide opinion addressing whether, based on the nature and location of the Veteran's service as described in his service personnel records, it is at least as likely as not (a 50 percent or greater probability) that the Veteran's heart disabilities, hypertension, aneurysm, gastrointestinal disabilities, to include pancreatitis, an esophageal condition, and a liver condition, are related to his in-service exposure to radiation.

The advisory opinion must specifically address the Veteran's lay statements, as well as discussed the facts of the Veteran's case as they relate to the likelihood that his claimed disabilities are related to active service. 

7.  After completing the requested development and any other development warranted, to include providing VA examinations to determine if any of the Veteran's claimed disabilities are related to an in-service event, injury, or disease, other than his radiation exposure, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




